Citation Nr: 0833952	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  02-09 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
liver disorder, to include as a result of in-service exposure 
to herbicides.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
disorder manifested by hair loss, to include as a result of 
in-service exposure to herbicides.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active military duty from March 1968 to 
March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, that denied 
reopening claims for service connection for PTSD, a back 
disability, a liver disorder, and a disorder manifested by 
hair loss.

In November 2003, the Board reopened and remanded claims for 
service connection for PTSD and for a back disability, based 
on new and material evidence.  The Board remanded the issues 
of whether new and material evidence had been received to 
reopen claims for service connection for a liver disability 
and for hair loss for additional notice and development.  


FINDINGS OF FACT

1.  By rating decision of February 1995, the RO denied 
service connection for liver disease and for a hair loss 
disability and notified the veteran of that decision.  

2.  The veteran did not appeal the February 1995 decision and 
it became final.

3.  Evidence received at the RO since the February 1995 
rating decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for liver disease.  

4.  Evidence received at the RO since the February 1995 
rating decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for hair loss disability. 

5.  The evidence of record is at least in relative equipoise 
on the question of whether the veteran engaged in combat with 
the enemy while under attack in the Republic of Vietnam.

6.  There is competent medical evidence of a diagnosis of 
PTSD related to combat service in the record.

7.  There is no competent medical evidence of a back 
disability related to active military service. 


CONCLUSIONS OF LAW

1.  The February 1995 RO rating decision, which denied 
service connection for a liver disorder and for a hair loss 
disorder, both claimed due to herbicide exposure, is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 
C.F.R.§§ 20.302, 20.1103 (2007).

2.  New and material evidence has not been received to 
warrant reopening the previously and finally denied claim of 
entitlement to service connection for a liver disorder and 
the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

3.  New and material evidence has not been received to 
warrant reopening the previously and finally denied claim of 
entitlement to service connection for a hair loss disorder 
and the claim is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).

4.  Resolving all reasonable doubt in favor of the veteran, 
PTSD was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, (2007).

5.  A back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA must also inform the claimant of any information and 
evidence not of record that VA will seek to provide and that 
the claimant is expected to provide.  This notice must be 
provided prior to an initial unfavorable decision.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that for claims pending before VA on, or 
filed after, May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the 4th element requirement of 
notification to a claimant that he or she may submit any 
evidence in his or her possession that might pertain to the 
claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice of what is required to 
establish service connection and that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The Court held that in 
cases where service connection has been granted, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, VA must look at the bases for the denial in the 
prior decision and to provide the claimant with a notice 
letter that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  In this case, VA's notice letter sent to the 
claimant in June 2001 includes the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Consequently, adequate notice has 
been provided, as VA has informed the claimant of the 
evidence needed that was found insufficient in the previous 
denial.  

VA's duty to supply adequate notice was satisfied by way of 
letters sent to the claimant in June 2001 and in May 2007.  
The June 2001 letter and was sent prior to the initial (June 
2001) decision in this matter.  The letter informed the 
claimant of what evidence was required to substantiate the 
claims and of the claimant's and VA's respective duties for 
obtaining evidence.  

VA also has a duty to assist the claimant in development of 
the claims.  This duty includes assisting in obtaining 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  VA has obtained VA and private 
medical reports to the extent possible.  A hearing was 
provided.  The claimant was afforded VA medical examinations 
at various times.  Neither the claimant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

In a February 1995 rating decision, the RO denied entitlement 
to service connection for a liver disorder and for a hair 
loss disorder, both claimed due to exposure to herbicide 
agents.  The veteran and his appointed representative were 
notified of that action in a letter from the RO, and did not 
appeal.  Thus, the rating decision became final absent 
further timely appeal.  38 U.S.C.A. § 7105(b), (c) (West 
2002).  Pursuant to 38 U.S.C. § 7105(c), when a claim has 
been disallowed by the RO, "the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered" unless new and material 
evidence has been presented.  38 C.F.R. §§ 3.156, 3.160 
(2007).

The claim in this appeal was received in December 2000, prior 
to the effective date of the revision of 38 C.F.R. 
§ 3.156(a).  The claim therefore must be evaluated using the 
earlier-more liberal-version of the regulation, which 
states that new and material evidence is evidence that has 
not been previously submitted to agency decision makers that 
bears directly and substantially upon the specific matter 
under consideration, that is neither cumulative nor redundant 
and that, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  In Hodge, the United States Court of 
Appeals for the Federal Circuit stressed that newly submitted 
evidence could be material if it resulted in a more complete 
record for evaluating the disability.  With respect to any 
application to reopen a finally decided claim, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The relevant evidence of record at the time of the February 
1995 RO rating decision consists of service treatment 
records, VA clinical records and examination reports, private 
medical reports, a DD Form 214, and the veteran's claims and 
statements.  None of these contains a diagnosis or mention of 
any liver disorder or hair loss disability, although the 
veteran is competent to offer lay evidence of visible loss of 
hair.  

The Board must review the evidence submitted since the final 
February 1995 RO decision to determine whether any of it is 
new and material evidence, that is, whether it is neither 
cumulative nor redundant, whether it is so significant it 
should be considered to fairly evaluate the claims, or 
whether it results in a more complete record for evaluating 
the service connection claims.  

The evidence submitted since the February 1995 RO decision 
includes VA and private clinical records.  An October 2001 VA 
medical letter certifies that the veteran carries a diagnosis 
of hyperlipidemia.  This is new evidence.  "Hyperlipidemia" 
is a general term for elevated concentrations of any or all 
of the lipids in the plasma...  Dorland's Illustrated Medical 
Dictionary 795 (28th ed. 1994).  While this is new evidence, 
it is not material to liver disease.  The result of 
hyperlipidemia could be high cholesterol with associated 
cardiovascular disease.  Thus, a hyperlipidemia diagnosis 
does not suggest liver disease.  Because this evidence is not 
material, it cannot be considered "new and material" 
evidence to reopen a claim for service connection for liver 
disease. 

In October 2002, the veteran testified before an RO hearing 
officer that he experienced liver pain after active service 
that he felt might be related to Agent Orange.  He also 
testified that he lost his hair quite rapidly after active 
service and he felt that Agent Orange might be responsible.  
He testified that that he did not seek medical treatment for 
hair loss.  This evidence is merely cumulative of earlier-
considered evidence.  It is not new evidence because similar 
assertions of a liver disorder and hair loss or "loose 
hair" were considered in the prior final February 1995 
rating decision.  

November 2002 and later-dated VA reports note complaints of 
abdominal pains and heartburn when eating.  They also note 
hypertriglyceridemia, H. Pylori infection, dyspepsia, 
hypertension, colonic diverticula disease, and reflux 
esophagitis, among other problems.  Although new evidence, 
this evidence is not material in that it does not tend to 
show a current disability associated with hair loss or liver 
disease.  

A July 2003 VA clinical report notes that the veteran 
reported that abdominal pains began three months earlier and 
intensified the day prior to admission.  A computerized 
tomography (CT) study showed a splenic calcified granuloma, a 
distal abdominal aorta saccular aneurysm, and other findings.  
Although new, this evidence is not material in that it does 
not tend to show a liver disease or a hair loss-related 
disability.  CT scans of the abdomen dated in the early 2000s 
showed a normal liver.  Other VA and private medical reports 
submitted since February 1995, while new, are not material 
because they do not tend to show a liver disease or a hair 
loss-related disability.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claims.  Because the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert, supra.  The Board concludes that the 
newly submitted evidence is not so significant that it must 
be considered in order to fairly decide the merits of the 
claims.  The applications to reopen the claims for service 
connection for liver disease and for a hair loss disability, 
also claimed due to Agent Orange, must therefore be denied.  
38 U.S.C.A. § 5108; Manio, supra.



Service Connection

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
veteran's service, his unit's history, his service treatment 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
veterans under 38 U.S.C.A. § 1154(b).  

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § Sec. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, his lay testimony-alone-may 
establish the occurrence of the claimed in-service stressor 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of his service.  38 C.F.R. § 3.304(f) (2007); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).  The Court in Cohen, 
supra, stressed that where a diagnosis of PTSD has been made, 
the Board must presume the sufficiency of the claimed 
stressor and the PTSD diagnosis itself is presumed to be in 
conformance with DSM-IV(r) standards.  Id, at 140.    

The Board is persuaded that the veteran is a combat veteran.  
His decorations include the Bronze Star Medal (BSM), as well 
as the Army Commendation Medal and a Bronze Service Star.  
Although a BSM with "V" device is accepted as conclusive 
proof of combat, the veteran was not awarded the "V" 
device.  Nevertheless, a citation to accompany the BSM reads 
in part, "For distinguishing himself by outstanding 
meritorious service in connection with ground operations 
against a hostile force [emphasis added] in the Republic of 
Vietnam during the period 1 September 1968 to 30 April 
1969."  

The veteran was also awarded a bronze service star.  While 
this does not conclusively denote combat, it does suggest 
combat.  A bronze service star is awarded for each campaign 
participated in where the service member was assigned or 
attached to and present for duty with a unit during the 
period that it participated in combat; or, if individually 
was under orders in the combat zone and was (a) awarded a 
combat decoration; or, (b) furnished a certificate by a 
commanding general of a corps or higher unit that he/she 
actually participated in combat; or (c) served at a normal 
post of duty (in contrast to having had the status of an 
inspector, observer, or visitor); or (d) was aboard a vessel 
other than in a passenger vessel and furnished a certificate 
that he served in a combat zone.  Army Regulation AR 672-5-1 
effective April 12, 1984.  

Because the BSM citation mentions participation in ground 
operations against a hostile force, because a bronze service 
star suggests that the veteran's unit was in combat, and 
because the Court, in Pentecost v. Principi, 16 Vet. App. 
124, 129 (2002) concedes that unit involvement in combat is 
sufficient where the veteran was with the unit, the evidence 
of record is sufficient to place the issue of participation 
in combat in relative equipoise.  Applying the benefit of the 
doubt doctrine, the Board will resolve the issue in favor of 
the veteran.  It is at least as likely as not that the 
veteran is a combat veteran.  38 U.S.C.A. § 5107(b); Gilbert, 
supra. 

Although verification of a claimed PTSD combat stressor is 
unnecessary, in October 2007, the U.S. Army and Joint 
Services Records Research Center confirmed mortar attacks at 
Camp Eagle while the veteran was assigned there.  

The veteran's service treatment records do not reflect any 
psychiatric complaint.  He was found normal at entry.  During 
a release from active duty medical examination, he indicated 
that he had no history of depression, excessive worry, or 
nervous trouble of any sort.  In October 1970, however, only 
months after separation from active military service, he 
requested service connection for a nervous condition.

On VA psychiatric examination in December 1970, the diagnosis 
was anxiety neurosis.  The examiner did not mention a 
specific stressor, but did mention treatment during active 
service for minor injuries.  The RO denied service connection 
in February 1971.  The claims file reflects that the veteran 
received VA and private psychiatric treatment at various 
times since the 1980s and he re-applied for service 
connection for a nervous disorder at various times.  

In August 1995, private psychiatrist S. Francis, M.D., 
performed a comprehensive mental evaluation.  Delusions of 
persecution were noted.  Frequent dreams of Vietnam were 
noted.  The Axis I diagnosis was PTSD.  

An April 1996 VA mental disorders compensation examination 
report contains a diagnosis of dysthymia with anxiety 
features.  

In September 1996, the veteran again requested service 
connection for PTSD.  

An October 1996 VA PTSD examination contains a diagnosis of 
dysthymia with anxiety features.  The report notes that the 
veteran reported that his stressors were seeing dead people 
in Vietnam.  The examiner found no PTSD symptom or stressor.  

The veteran was seen in a VA emergency room in February 2001.  
The diagnosis was major depression, recurrent, moderate.  

In May 2001, Dr. Francis certified that the veteran had been 
under medical care since 1995 for PTSD and other medical 
problems.  His condition was felt to be directly related to 
military service.  

In October 2001, a VA health professional certified that the 
veteran was being treated for medical and psychiatric 
conditions.  His psychiatric diagnosis was schizoaffective 
disorder.  

An October 2001 VA psychosocial assessment reflects that the 
veteran reported having survived a mortar attack while in 
Vietnam.  He had been stationed, as a cook, at a forward 
observation near the demilitarized zone (DMZ) where nightly 
mortar attacks occurred.

A June 2002 VA psychiatric examination report contains a 
diagnostic impression of PTSD with depressive symptoms.  In 
July 2002, a VA health professional certified that VA was 
treating the veteran.  His psychiatric diagnosis was PTSD.  A 
December 2005 VA problem list mentions that the active 
problems included PTSD and depression.  In January 2007, the 
veteran's VA treating psychiatrist reported that the 
diagnosis remained PTSD and that the veteran was 
deteriorating.  

According to an October 2007 VA mental disorders compensation 
examination report, the veteran met some PTSD criteria, 
including sufficiency of a stressor, but he did not display 
persistent avoidance of the stimulus.  The examiner offered 
only one Axis I diagnosis, that of dysthymic disorder with 
anxiety features.  

As noted above, a diagnosis of PTSD related to combat in 
Vietnam has been offered on numerous occasions.  These 
diagnoses appear to be based on correct facts.  Moreover, the 
PTSD diagnoses were made by a private treating psychiatrist 
and a VA treating psychiatrist, among others.  Thus, the 
evidence for a diagnosis of PTSD is persuasive.  This PTSD 
diagnosis is not without controversy, however.  Other 
psychiatric diagnoses have been offered and the most recent 
VA compensation and pension examiner found dysthymic disorder 
in lieu of PTSD.  The Board need not resolve the controversy, 
however, as the persuasive evidence for a diagnosis of PTSD 
places the issue in relative equipoise.     

Considering all the evidence, including an assessment of the 
credibility, probative value, and relative weight of the 
evidence, the Board finds that it is at least as likely as 
not that the veteran has PTSD.  Because the evidence reflects 
that a PTSD diagnosis has been given, and because the 
evidence reflects a likelihood that the veteran did 
participate in combat, the requirements for service 
connection for PTSD are met.  

Back Disability

According to the service treatment records, in April 1968, 
the veteran sought treatment for low back pain.  In May 1968, 
the complaints continued.  He reported the onset of low back 
pain during basic training.  An examiner reported painless 
straight leg raising tests, but possible paravertebral muscle 
spasm.  During a March 1970 separation examination, the spine 
was normal.

A VA examination completed in December 1970 found the 
veteran's musculoskeletal system to be normal. 

The veteran first requested service connection for his back 
in October 1985.  A VA physician reported a diagnosis of 
chronic low back syndrome in January 1986.  In September 
1986, the veteran reported that he received relevant 
treatment immediately after active service.  

In a November 1986 statement by a private physician, R. 
Allende, M.D., noted that the veteran had occasionally 
complained of low back pain as far back as October 21, 1970.  
The doctor explained that the veteran had initially sought 
treatment for pain in the lumbar region, muscle spasm, and 
partial limitation of motion of the lumbar area in July 1972 
and received follow-up medical care for these symptoms in May 
1973, June 1974, July 1978, January 1984, and October 1986.  
Dr. Allende noted a diagnosis of chronic lumbar sprain.

In a May 1987 decision, the Board acknowledged in-service 
treatment for a low back sprain in 1968.  Due, however, to 
the subsequent negative back findings at the March 1970 
separation examination, the Board concluded that the in-
service low back sprain was acute and transitory and resolved 
without residual disability.  The Board denied service 
connection for a back disability.

An April 1996 VA general medical examination report reflects 
a complaint of low back pain since basic training.  Straight 
leg raising test was positive, forward flexion was limited, 
and there was moderate spasm of the lumbar paravertebral 
muscles.  The diagnosis was lumbar myositis.  An April 1996 
VA spine examination report offers a diagnosis of lumbar 
paravertebral myositis.

In a May 2001 report, a private psychiatrist opined that the 
veteran's herniated discs were related to military service.  
No rationale was provided.  

In May 2007, the veteran underwent a VA orthopedic 
compensation examination.  The physician reviewed the 
relevant medical history.  The veteran reported that during 
basic training he was running while carrying another soldier 
on his back and fell down.  The physician then noted that the 
service treatment records documented complaints of low back 
pain, but the back was found to normal at separation.  

The physician noted that a VA general medical examination 
report dated in December 1970 mentions no back complaint.  
The musculoskeletal system was found to be normal.  
Significantly, the doctor noted that there was no low back 
pain complaint in the year following separation from active 
service and concluded, "This points out that condition in 
service was acute and transitory and resolved with military 
treatment given."

The physician noted evidence of a post-service back injury in 
the mid 1970s with subsequent low back pains and estimated 
the onset of the current back disorder to be between 1975 and 
1977.   

The controversial evidence in this case centers on the 
condition of the back at separation from active service and 
during the following year.  The separation examination report 
reflects a normal spine with no complaint.  While Dr. Allende 
noted an October 21, 1970, back pain complaint, by contrast, 
a December 1970 VA examination report notes that the 
musculoskeletal system was normal, although the veteran has 
reported continuous symptoms since active service.  

Concerning the veteran's reported back pain symptoms, VA 
regards lay statements to be competent evidence of 
descriptions of symptoms of disease, disability, or injury, 
but not the determination of an issue involving a question of 
medical expertise.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  In Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006), the Federal Circuit 
stated that if the Board concludes that the lay evidence 
presented by a veteran is credible and ultimately competent, 
the lack of contemporaneous medical evidence should not be an 
absolute bar to the veteran's ability to prove his claim of 
entitlement to disability benefits based on that competent 
lay evidence.

Although the veteran is competent to report continuous back 
pain, it is clear that in December 1970, he had no back 
complaint.  Thus, continuity of symptoms dating back to 
active service is not shown.  Nor was arthritis shown within 
a year of separation from active service.  

The May 2007 VA examination report and negative opinion, 
which is based on the incorrect premise that there was no 
back pain within a year of separation from active service, 
remains persuasive nonetheless because the December 1970 VA 
examination report clearly found the musculoskeletal system 
normal.  While a May 2001 private psychiatrist noted that 
current herniated discs are related to active service, no 
rationale is provided.  Because no rationale was offered, the 
probative value of that report is lessened.  

In conclusion, although a private doctor has related current 
low back pain to active service and the veteran has reported 
that his symptoms date back to active service, the Board 
finds more probative the separation examination report, the 
December 1970 VA examination report, and the May 2007 VA 
opinion.  Because the negative nexus opinion is based on 
those reports, it will be accorded more weight.  After 
considering all the evidence of record, the Board finds that 
the preponderance of it is against the claim.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service 
connection for a low back disability is therefore denied.


ORDER

New and material evidence not having been received, the 
application to reopen the claim for service connection for 
liver disease must be denied.  

New and material evidence not having been received, the 
application to reopen the claim for service connection for a 
hair loss disability must be denied. 

Service connection for PTSD is granted.

Service Connection for a low back disability is denied.



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


